Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00545-CV

                STRATA TRUST COMPANY, f/b/o Ronald D. Ballard IRA Account,
                                   Appellant

                                                  v.

                                   J & L OWENS, SERIES, LLC
                                           Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-22177
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 6, 2021

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is unopposed by appellee.

Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of

the appeal are taxed against the party who incurred them.

                                                   PER CURIAM